DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “another side of the portion of the second inorganic layer forms a groove on the organic layer” at lines 26-27.  This limitation appears to imply that the second inorganic layer forms a groove on and in the organic layer as if the groove is on the organic layer.  Lines 28-29 does not clarify since this portion of the claim just recites the orientation and components of the groove.  It appears the amendment is trying to capture that the second inorganic layer forms a groove and the groove is above the organic layer, but the claim language is unclear since earlier in the claim this feature is already recited when it states “one side of the portion of the second inorganic layer is attached to a second side of the organic layer” at lines 25-26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US PGPub 2019/0363304; hereinafter “Tanaka”) in view of Yang et al. (US PGPub 2016/0254480; hereinafter “Yang”).
Re claim 1: Tanaka teaches (e.g. figs. 2A, 3) a display panel (display device 2A; e.g. paragraph 29), comprising: a substrate (10); a thin film transistor (TFT) layer (TFT layer 4; e.g. paragraph 27) disposed on a surface of the substrate (10); a light emitting layer (light emitting element layer 5; e.g. paragraph 27) disposed on a surface of the TFT layer (4) away from the substrate (10); a seal layer (bank-shaped convex body TK surrounding active region DA; e.g. paragraph 37) disposed on the surface of the TFT layer (4) away from the substrate (10), the seal layer (TK) being annular (bank-shaped convex body TK surrounding active region DA; e.g. paragraph 37) and surrounding the light emitting layer (5), wherein there is a gap (gap between TK and 5; hereinafter “G”) between the light emitting layer (5) and the seal layer (TK); a first inorganic layer (inorganic film 26; e.g. paragraph 27) covering the light emitting layer (5), the seal layer (TK), and the TFT layer (4) between the light emitting layer (5) and the seal layer (TK); an organic layer (organic film 27; e.g. paragraph 27) disposed on a surface of the first inorganic layer (26) away from the substrate (10) and surrounded by the seal layer (TK); a second inorganic layer (inorganic film 28; e.g. paragraph 27) covering the organic layer (27), the first inorganic layer (26), and the TFT layer (4) outside the first inorganic layer (26); wherein the material of the seal layer (TK) comprises an organic photosensitive material (TK comprises 21 and 23 which can be formed from organic photosensitive material such as polyimide and acrylic; e.g. paragraphs 34 and 36); wherein a portion (portion of 26 within gap G; hereinafter “P26”) of the first inorganic layer (26) is positioned opposite to the gap (G), one side (bottom side of 26) of the portion (P26) of the first inorganic layer (26) is attached to the TFT layer (4), and another side (top side of 26) of the portion (P26) of the first inorganic layer (26) is attached to a first side (bottom side of 27) of the organic layer (27); and wherein a portion (portion of 28 within gap G; hereinafter “P28”) of the second inorganic layer (28) is positioned opposite to the gap (G), one side (bottom side of 28) of the portion (P28) of the second inorganic layer (28) is attached to a second side (top side of 27) of the organic layer (27), and another side (top side of 28) of the portion (P28) of the second inorganic layer (28) forms a groove (groove formed in 28 between TK and 4, 5; hereinafter “GR”) on (GR is on the organic layer 27) the organic layer (27), wherein the groove (GR) comprises two side wall (two side walls of 28 of GR; hereinafter “SW”) and a bottom wall (bottom wall of 28 of GR; hereinafter “BW”), and the bottom wall (BW) is lower than a top surface of the seal layer (TK); and wherein an organic groove (organic layer 27 makes a groove; hereinafter “OG”) of the organic layer (27) is opposite to and below the groove (GR), and wherein the organic groove (OG) comprises an organic bottom wall (bottom wall of OG; hereinafter “OGBW”) and an organic side wall (a side wall of OG; hereinafter “OGSW”), and wherein the organic bottom wall (OGBW) is lower than the top surface of the seal layer (TK).
Tanaka can be considered as being silent as to explicitly teaching two or more water absorbing particles are disposed in the seal layer, and the water absorbing particles are uniformly distributed in the organic photosensitive material.
Yang teaches (e.g. fig. 1) two or more water absorbing particles (desiccant composition 42 contains plural nanoparticles of 50nm of acrylate material; e.g. paragraphs 47, 56, 60; hereinafter “AP”) are disposed in the seal layer (42), and the water absorbing particles (AP) are uniformly distributed (particle sizes are under 50nm as discussed at paragraph 47 of Yang) in the organic photosensitive material (UV cured composition 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the desiccant material in a photosensitive sealing material as taught by Yang in the sealing layer of the device of Tanaka in order to have the predictable result of using a material capable of improved moisture absorption within the OLED display and prolonging service life by using a sealant that can absorb water and oxygen (see paragraph 48 of Yang).
Re claim 3: Tanaka in view of Yang teaches the display panel wherein: the TFT layer (4) comprises a TFT device (TFT with gate as illustrated in fig. 2A of Tanaka); and/or, the light emitting layer (5) comprises an organic light emitting diode (OLED) device (organic EL layer 24; e.g. paragraph 38 of Tanaka); and/or the first inorganic layer (26 of Tanaka) and the second inorganic layer (28 of Tanaka) comprise at least one of a silicon oxide, a silicon nitride, and an aluminum oxide (26, 28 is silicon oxide or silicon nitride; e.g. paragraph 43 of Tanaka); and/or, the organic layer (27) comprises at least one of a silicone resin and an acrylic resin (acrylic resin; e.g. paragraph 43 of Tanaka).
Re claim 4: Tanaka in view of Yang teaches the display panel wherein: a thickness of each of the first inorganic layer (26) and the second inorganic layer (28) ranges from 0.3 um to 3 um (26 and 28 are significantly thinner than 27; e.g. paragraph 43; and US2020/0020880 to Saida discloses known thickness to be several tens of nanometers to several microns; e.g. paragraphs 47 and 49 of Saida); and a thickness of the organic layer (27) ranges from 2 um to 15 um (although not explicitly taught, Saida teaches at paragraph 48 that the organic film is typically several tens of microns).
Re claims 6, 12, 13: Tanaka teaches an electronic device comprising the display panel (display device 2A; e.g. paragraph 29) of claim 1, 3, 4.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Yang, as applied to claim 1 above, and further in view of Matsuura et al. (US 6,175,186; hereinafter “Matsuura”).
Re claim 5: Tanaka in view of Yang teaches the display panel wherein: a material of the water absorbing particles comprises one or more of polyacrylic acid, polyacrylamide, polyacrylonitriles, polyvinyl alcohols, polyvinyl acetates, polyoxyethylenes, or a derivative of any one of these materials.
Matsuura teaches a material of the water absorbing particles comprises one or more of polyacrylic acid, polyacrylamide, polyacrylonitriles, polyvinyl alcohols (polyvinyl alcohol is a known moisture absorbing polymer; e.g. column 8, line 34), polyvinyl acetates, polyoxyethylenes, or a derivative of any one of these materials.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the moisture absorbing material as taught by Matsuura in the device of Tanaka in view of Yang in order to have the predictable result of using a known material effective in absorbing moisture which ensures integrity of the display device.
Re claim 14: Tanaka teaches an electronic device comprising the display panel (display device 2A; e.g. paragraph 29) of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822